DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/22 has been entered.
Response to Arguments
Applicant’s arguments, with respect to the Drawing Objections & 112(b) Rejection have been fully considered and are persuasive.  The Drawing Objections & 112(b) Rejection of the Office Action dated 03/21/22 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. 
The applicant states, “However, nowhere does Molnar teach or disclose "[an] output power shaft is disposed concentrically within a turbine shaft located in the gas generator section, the output power shaft being structured to extend entirely through the gas generator section and the power generator section," as recited in amended independent claim 1. Indeed, the "shaft 212," which the Office Action analogizes to the claimed "output power shaft" is not structured such that it "extends entirely through the gas generator section and the power generator section," as claimed.


Examiner respectfully disagrees with the applicant. Based on the Broadest Reasonable Interpretation, it is reasonable that once Molnar’s shaft 212 crosses (as represented as the line dividing the sections A & B) from Section A to Section B (left to right), Molnar’s output power shaft 212 “extend” from the power generator section through the gas generator section. Similarly, once Molnar’s shaft 212 crosses from Section B to Section A (right to left left), Molnar’s output power shaft 212 “extend” from the gas generator section through the power generator section . Therefore, Molnar reasonably discloses the power output shaft 212 “extend entirely through the gas generator section and the power generator section” as recited. Also refer to rejected independent claims and annotated figure below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-14 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar (US 2016/0319845).
Regarding Claim 1, Molnar disclose a propulsion system [gas turbine engine] (Abstract, ¶ [0003]) comprising:
a gas generator section [Section B – “section” for 242 where components 234, 216, 218, 220, 226 and 228 are located] (Annotated FIG. Below for FIG. 2); 
an electrical power generator section [Section A – “section” for 240 where 210 is located] disposed upstream of the gas generator section [referred to “B” above] and configured to be driven by a power turbine [228] (Annotated FIG. Below for FIG. 2, ¶ [0032]); 
an output power shaft [212] mated to the power turbine [228] and extending through a central axis of the gas generator section [refer to “B” above] and the power generator section [refer to “A” above]  (FIG. 2, ¶ [0032]); 
an engine enclosure [240], wherein the engine enclosure [240] is configured to circumferentially surround the power generator section [refer to “A” above] (FIG. 2); and 
a shroud [C -  ”shroud” where 410s and 412s are located] disposed between the power generator section [refer to “A” above] and the engine enclosure [240] (FIG. 4, ¶ [0019]; In a gas turbine engine, a fan draws air into the engine. Some of the air may bypass the engine via a bypass duct, and thereby generate propulsive thrust. The remaining air is delivered to one or more compressors and is used to by the engine to generate energy. The fan is configured to rotate about a motor axis and includes a fan hub and fan blades extending from the hub. Each blade has a tip that is in close proximity to the gas turbine engine case), 
wherein the shroud [refer to “C” above] comprises non-magnetic material [containment case 336 is a “non-magnetic material” case] (FIG. 3, ¶ [0036]); 
wherein the power generator section [refer to “A” above] (FIG. 2-4) comprises: 
I – one or more rotating members [326], wherein each of the one or more rotating members is an axial-flow compressor stage [The illustrative embodiment 200 includes a fan (or low pressure compressor) 210], (FIG. 2-3, ¶ [0032]) OR, and 
wherein each of the one or more rotating members [326] includes a magnetic portion [352] (FIG. 3, ¶ [0036]); and 
a conducting element [350] mounted within the engine enclosure [240] (FIG. 2-3, [0037]); 
wherein rotation of the one or more rotating members relative to the conducting element generates a current [The induction coils or magnets coupled to the fan case are configured to detect time-varying magnetic flux caused by the motion of the permanent magnets that are coupled to the fan blades 113 (e.g., any damaging motion, including flutter)] transmissible by one or more coupled power output cables (For instance, the motor/generator 134 may generate electrical power that is supplied to other components or systems of the aircraft or other vehicle to which it is coupled] (¶ [0028], ¶ [0028]. Based on the Broadest Reasonable Interpretation (BRI), it is reasonable when the generated power is supplied to components or systems in ANY aircraft is transmitted though power cables, including Molnar’s system. Therefore, Molnar discloses the “power cables”) and 


wherein the output power shaft [212] is disposed concentrically within a turbine shaft [216] located in the gas generator section [refer to “B” above], the output power shaft [212] being structured to extend entirely through the gas generator section [refer to “B” above] and the generator section [refer to “A” above] (Annotated FIG. below for FIG. 2. Moreover, shaft 212 EXTEND from low pressure compressor 210 and EXTENDS all the way through low pressure turbine 228. Based on the BRI, it is reasonable that once the shaft 212 EXTENDS from section A to section B, the shaft 212 “extend entirely through the gas generator section and the generator section. Therefore, Molnar reasonably discloses such “extension” as recited. Also refer to the response to arguments section above).

    PNG
    media_image1.png
    871
    544
    media_image1.png
    Greyscale

Regarding Claim 3, Molnar disclose the system of claim 1 [see rejected Claim 2].
Molnar disclose wherein each of the one or more axial-flow compressor stages [210 – also refer to “I” above] is driven by the output power shaft [212], which is coupled to the power turbine [228] located at a downstream end [228 is “located at a downstream end”] of the gas generator section  [refer to “B” above”] (FIG. 2). 
Regarding Claim 4, Molnar disclose the system of claim 1 [see rejected Claim 1].
Molnar disclose wherein: each of the one or more axial-flow compressor stages [210 – also refer to “I” above] comprises a plurality of blades [as shown in FIG. 4]; the magnetic portion [352] is formed by at least a subset of the plurality of blades [310]; and each of the subset of the plurality of blades [310] is made of one or more magnetic alloys [One or more magnetic materials are coupled to one or more of the fan blades of the gas turbine engine] (FIG. 2-4, Abstract).
Regarding Claim 5, Molnar disclose the system of claim 1 [see rejected Claim 1].
Molnar disclose wherein: each of one or more axial-flow compressor stages [210 – also refer to “I” above] comprises a plurality of blades [as shown in FIG. 4]; the magnetic portion [352] is formed by at least a subset of the plurality of blades [310]; and each of the subset of the plurality of blades [310] includes a permanent magnet  [352] embedded within a tip portion of each blade such that only the subset of the plurality of blades is magnetized [One or more magnetic materials are coupled to one or more of the fan blades of the gas turbine engine] (FIG. 2-4, Abstract, ¶ [0053]).
Regarding Claim 6, Molnar disclose the system of claim 1 [see rejected Claim 2].
Molnar disclose wherein the conductive element [350] is integrally formed within the engine enclosure [240] (FIG. 2-4, Abstract; One or more magnetic materials are coupled to one or more of the fan blades of the gas turbine engine).
Regarding Claim 7, Molnar disclose the system of claim 1 [see rejected Claim 1].
Molnar disclose wherein shroud comprises non-magnetic metallic or non-magnetic composite material [containment case 336 is a “non-magnetic material” case] (FIG. 3, ¶ [0036]).
Regarding Claim 8, Molnar disclose the system of claim 1 [see rejected Claim 7].
Molnar disclose wherein the one or more rotating members comprises flux rotors [refer to “C” above for rejected Claim 1], and the power generator section [refer to “A” above] further comprises at least one flux stator [314] disposed adjacent at least one of the one or more flux rotors [refer to “C” above], wherein the at least one flux stator [314] is coupled to the engine enclosure [at least one rotor having a number of blades radially extending from a hub] (FIG. 2-4, ¶ [0033]).


Regarding Claim 9, Molnar disclose the system of claim 1 [see rejected Claim 7].
Molnar disclose wherein the conducting elements includes one or more conductive coils [In some embodiments, fan case mounted devices 350 include induction coils] (¶ [0040]).
Regarding Claim 10, Molnar disclose a propulsion system [gas turbine engine] (Abstract, ¶ [0003]) comprising: 
a gas generator section [refer to “B” above for rejected Claim 1] (FIG. 2); 
an electrical power generator section [refer to “A” above for rejected Claim 1] disposed upstream of the gas generator section [referred to “B” above] and configured to be driven by a power turbine [228] (FIG. 2, ¶ [0032]);
an output power shaft [212] mated to the power turbine [228] and extending through a central axis of the gas generator section [refer to “B” above] and the power generator section [refer to “A” above]  (FIG. 2, ¶ [0032]);
an engine enclosure [240], wherein the engine enclosure [240] is configured to circumferentially surround at least the power generator section [refer to “A” above], and includes a conductive portion comprising a plurality of coils [350] (FIG. 2-3, ¶  [0039]); 
wherein the power generator section [refer to “A” above] comprises: 
one or more axial-flow compressor stages [The illustrative embodiment 200 includes a fan (or low pressure compressor) 210] configured to rotate about an axis defined by the output power shaft [212] (FIG. 2-3, ¶ [0032]), 
wherein each of the axial-flow compressor stages includes a plurality of blades [326], a magnetic portion [352], and a non-magnetic portion [containment case 336 is a “non-magnetic” portion]  (FIG. 3, ¶ [0036]); and 
wherein rotation of the one or more axial-flow compressor stages relative to the engine enclosure generates a current [The induction coils or magnets coupled to the fan case are configured to detect time-varying magnetic flux caused by the motion of the permanent magnets that are coupled to the fan blades 113 (e.g., any damaging motion, including flutter)] transmissible by one or more power output cables coupled to the engine enclosure (For instance, the motor/generator 134 may generate electrical power that is supplied to other components or systems of the aircraft or other vehicle to which it is coupled] (¶ [0028], ¶ [0028]. Based on the Broadest Reasonable Interpretation (BRI), it is reasonable that the generated power supplied to components or systems in ANY aircraft is transmitted though power cables, including Molnar’s system. Therefore, Molnar discloses the “power cables”); and 
wherein the output power shaft [212] is disposed concentrically within a turbine shaft [216] located in the gas generator section [refer to “B” above], the output power shaft [212] being structured to extend entirely through the gas generator section [refer to “B” above] and the generator section [refer to “A” above] (Annotated FIG above for FIG. 2. Moreover, shaft 212 EXTEND from low pressure compressor 210 and EXTENDS all the way through low pressure turbine 228. Based on the BRI, it is reasonable that once the shaft 212 EXTENDS from section A to section B, the shaft 212 “extend entirely through the gas generator section and the generator section. Therefore, Molnar reasonably discloses such “extension” as recited).
Regarding Claim 11, Molnar disclose the system of claim 10 [see rejected Claim 10].
Molnar disclose wherein the magnetic portion is formed by at least a subset of the plurality of blades [310], and wherein each of the subset of the plurality of blades is made of one or more magnetic alloys [One or more magnetic materials are coupled to one or more of the fan blades of the gas turbine engine] (FIG. 2-4, Abstract)
Regarding Claim 12, Molnar disclose the system of claim 10 [see rejected Claim 10].
Molnar disclose wherein the magnetic portion is formed by at least a subset of the plurality of blades [310], and wherein each of the subset of the plurality of blades [310] includes a permanent magnet [352] embedded within a tip portion of each blade [310] (FIG. 2-4).
Regarding Claim 13, Molnar disclose the system of claim 10 [see rejected Claim 10].
Molnar disclose wherein the conductive portion [350] is mounted to an inner surface of the engine enclosure [240] (FIG. 2-3).




Regarding Claim 14, Molnar disclose the system of claim 10 [see rejected Claim 10].
Molnar discloses wherein the engine enclosure [240] comprises a non-magnetic section, wherein the non-magnetic section surrounds the power generator section [containment case 336 is a “non-magnetic material” case] (FIG. 3, ¶ [0036]).
Regarding Claim 16, Molnar disclose a propulsion system [gas turbine engine] (Abstract, ¶ [0003]) comprising:
a gas generator section [refer to “B” above for rejected Claim 1] (FIG. 2); 
an electrical power generator section [refer to “A” above for rejected Claim 1] disposed upstream of the gas generator section [referred to “B” above] and configured to be driven by a power turbine [228] (FIG. 2, ¶ [0032]);
an output power shaft [212] mated to the power turbine [228] and extending through a central axis of the gas generator section [refer to “B” above] and the power generator section [refer to “A” above]  (FIG. 2, ¶ [0032]); and 
an engine enclosure [240], wherein the engine enclosure [240] is configured to circumferentially surround the power generator section [refer to “A” above] (FIG. 2);
wherein the power generator section [section for 240] comprises one or more flux rotors mated to the output power shaft [228] and configured to rotate with the output power shaft about an axis defined by the output power shaft [at least one rotor having a number of blades radially extending from a hub] (FIG. 2-4, ¶ [0033]).;
wherein each of the flux rotors includes a magnetic portion [352]  and a non-magnetic portion [332] (FIG. 2-4);  
wherein the magnetic portion [352] of each of the flux rotors generates a current within a stationary conductor portion [350] when each of the flux rotors rotates about the axis relative to the engine enclosure [at least one rotor having a number of blades radially extending from a hub] [240] (FIG. 1-4, ¶ [0028], ¶ [0037]).; -5- 4846-6932-1977.1Atty. Dkt. No. 111423-1382 
wherein a speed of rotation of the one or more flux rotors is regulated by a load requirement (Claim 7); and 

wherein the output power shaft [212] is disposed concentrically within a turbine shaft [216] located in the gas generator section [refer to “B” above], the output power shaft [212] being structured to extend entirely through the gas generator section [refer to “B” above] and the generator section [refer to “A” above” (Annotated FIG. Above for FIG. 2. Moreover, shaft 212 EXTEND from low pressure compressor 210 and EXTENDS all the way through low pressure turbine 228. Based on the BRI, it is reasonable that once the shaft 212 EXTENDS from section A to section B, the shaft 212 “extend entirely through the gas generator section and the generator section. Therefore, Molnar reasonably discloses such “extension” as recited).
Regarding Claim 17, Molnar disclose the system of claim 16 [see rejected Claim 16].
Molnar discloses wherein the stationary conductor portion comprises at least one axial flux stator [314] disposed adjacent at least one of the one or more axial flux rotors, wherein the at least one axial flux stator is coupled to the engine enclosure [at least one rotor having a number of blades radially extending from a hub] (FIG. 2-4, ¶ [0033]).
Regarding Claim 18, Molnar disclose the system of claim 16 [see rejected Claim 16].
Molnar discloses wherein the engine enclosure transmits the current generated within the stationary conductor portion via one or more coupled output cables ed (refer to rejected Claim 16 regarding the “power cables”).
Regarding Claim 19, Molnar disclose the system of claim 16 [see rejected Claim 16].
Molnar discloses further comprising a variable load coupled to the power generator, wherein the variable load is configured to fulfill a minimum load requirement [The control unit 146 is connected to a power supply 414 to provide power to the control unit 146 … For example, blade motion control devices may be electromagnets that require substantial amounts of power to generate a sufficiently strong magnetic force to disrupt and stop the motion caused by harmonic modes] (¶ [0043]).
Regarding Claim 20, Molnar disclose the system of claim 16 [see rejected Claim 16].
Molnar discloses wherein the magnetic portion [352] comprises a plurality of circumferentially arranged permanent magnets [352] (FIG. 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US 20160319845) according to Claim 14 and in further view of Roach (WO 2015/006445).
Regarding Claim 15, Molnar disclose the system of claim 14 [see rejected Claim 10].
Molnar disclose wherein the non-magnetic section of the engine enclosure [240] (see rejected Claim 10 regarding the “enclosure”).
Molnar does not disclose comprise at least one of a graphite epoxy composite or a nickel chromium alloy.
Roach disclose at least one of a graphite epoxy composite OR (Abstract; Plated polymeric gas turbine engine parts and methods for fabricating lightweight plated polymeric gas turbine engine parts are disclosed, ¶ [00155]; plated polymers may also be used to construct fan nacelle inlets to promote laminar flow through the nacelle inlets for drag reduction as well as weight and cost reductions due to the various intricate shapes that are possible with the disclosed plated polymer systems. For example, a disclose fan nacelle inlet may be fabricated from a pair of plated polymers with a flexible conducting layer sandwiched therebetween. The outer metallic layer of the outer plated polymer may be polished to a mirror smoothness to promote laminar flow through the fan nacelle inlet. The conducting layer may be graphite and may be used for de-icing as the inner plated metallic layer of the outer plated polymer may be placed in contact with the conductive layer for purposed of conducting current and heat through the outer plated polymer of the fan nacelle inlet with minimal resistance). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Roach’s “alloy material” into Molnar non-magnetic section of the engine enclosure to reduce weight of Molnar’s enclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/
Examiner, Art Unit 2832